Citation Nr: 1217016	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-39 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that assigned an initial rating of 30 percent for PTSD, effective from November 21, 2005.  Thereafter, in a September 2009 rating decision, the RO granted an increased rating of 50 percent, effective from November 21, 2005.  This did not satisfy the Veteran's appeal.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  At the hearing, the Veteran submitted additional evidence to the Board and waived his right to have the evidence initially considered by the RO.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

The record reflects that the Veteran receives counseling on a regular basis at the Miami Vet Center.  Vet Center records dated from October 2005 to September 2008 were obtained.  Letters dated in January 2012 from the Veteran's therapists and psychologists indicate that the Veteran continues to receive treatment from the Miami Vet Center; however, no reports or records pertaining to his counseling at that facility since September 2008 are of record.  As such, the duty to assist requires further development.  38 C.F.R. § 3.159(c).   

At the Board hearing, the Veteran raised the issue of entitlement to a TDIU based upon his service-connected PTSD.  A TDIU claim has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

In this case the Veteran's TDIU claim is based on the disability currently on appeal.  Therefore, the Board has jurisdiction over the TDIU issue.  

Additionally, in TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Moreover, the Board notes that the Veteran's last VA examination was in September 2009, nearly three years ago.  In light of VA's duty to conduct a thorough and contemporaneous medical examination, the Board finds that a new VA examination is necessary.  See 38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 212 (1991).  

Finally, the Board notes that the Veteran has not been provided all required notice in response to the TDIU claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO /AMC should provide the Veteran and his representative with all required notice in response to the TDIU claim.  In addition, it should provide the Veteran with the appropriate form to claim entitlement to a TDIU and request him to complete and return it.

2. The AMC/RO should undertake appropriate development to obtain any outstanding records pertaining to treatment or counseling of the Veteran for psychiatric disability during the period of this claim, to include summaries or records pertaining to the Veteran's counseling at the Miami Vet Center since September 2008.  In addition, a copy of any pertinent evidence in Virtual VA, that is not contained in the claims file, should be associated with the claims file.

3. Thereafter, the Veteran should be afforded a VA examination to determine the current nature and extent of his service-connected PTSD.  The claims folder must be made available to and be reviewed by the examiner.  Any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to work, to include whether it is sufficient by itself to render him unemployable.  The rationale for all opinions expressed must also be provided. 

4. The RO/AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO/AMC should adjudicate the Veteran's claim, to include the TDIU component of the claim if it has not been rendered moot.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

